office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b07 kmmeola postn-108990-12 third party communication n a date of communication none uilc date date to area_counsel mid-atlantic baltimore cc tege fs mabal tax exempt government entities from branch chief branch cc ita income_tax accounting subject application of certain provisions of the per_diem revenue_procedure to transportation industry employees’ meal and incidental expense reimbursements and whether the arrangement satisfies the accountable_plan rules this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer date1 date2 dollar_figurea a b issues ---------------------------------------------------- ------- ------- ---- -- -- whether taxpayer has paid a per_diem_allowance as defined in section dollar_figure of revproc_2008_59 2008_2_cb_857 or revproc_2009_47 2009_2_cb_524 for the payments for meals and incidental_expenses m ie paid a to employees that report for training at the duty location non-travelers b to employees that arrive at the duty location for flight duty but return to the duty postn-108990-12 location in the same day day-travelers and c to employees that arrive at the duty location for flight duty and have an overnight stay away from the duty location overnight travelers should the m ie allowances paid to crew members during the date1 and date2 taxable years be considered paid under an accountable_plan as defined in sec_1_62-2 of the income_tax regulations if taxpayer failed to maintain any mechanism or process to track allowances paid to its crew members for the purpose of determining whether some portion of the m ie allowance should have been included in employee wages does the periodic rule in sec_4 of revproc_2008_59 permit taxpayer to average the number of meals provided in_kind to an employee in determining whether the m ie allowance provided to employees is includible in wages can taxpayer correct its federal employment_tax return to apply the periodic rule in sec_4 of revproc_2008_59 to average retroactively the number of meals provided in_kind to an employee in determining whether the m ie allowance provided to employees is includible in wages does taxpayer’s travel reimbursement arrangement properly apply the meals provided in_kind rule in section dollar_figure of rev procs and if the arrangement specifies that the m ie allowance provided to an employee for a day of travel is not includible in wages if the employee receive sec_2 or fewer meals provided in_kind for that day during the duty assignment conclusions the m ie allowances paid_by taxpayer to a non-travelers and b day-travelers are not per_diem allowances as defined in section dollar_figure of revproc_2008_59 or because the amounts are not deductible travel_expenses under sec_162 however the m ie allowances paid_by taxpayer to overnight travelers may be per_diem allowances as defined in section dollar_figure of revproc_2008_59 or if they otherwise meet the requirements of sec_162 and the remaining requirements of the definition of per_diem_allowance under section dollar_figure of revproc_2008_59 or for the date1 taxable_year taxpayer’s per_diem_allowance arrangement does not meet the accountable_plan requirements under sec_62 and the accompanying regulations because the arrangement fails the business connection requirement in addition the arrangement had no tracking mechanism to determine whether per_diem allowances paid exceeded the amount that could be deemed substantiated and routinely paid allowances in excess of the deemed substantiated amount without requiring actual substantiation of all the expenses or repayment of the excess_amount such that it postn-108990-12 evidenced a pattern of abuse under sec_1_62-2 accordingly payments made under the arrangement for date are treated as made under a nonaccountable_plan for the date2 taxable_year to the extent taxpayer made per_diem payments to non-travelers and day-travelers and did not treat the amounts as taxable wages taxpayer’s per_diem_allowance arrangement failed to satisfy the business connection requirement and payments made under the arrangement should be treated as paid under a nonaccountable_plan the periodic rule in sec_4 of revproc_2008_59 does not permit taxpayer to average the number of meals provided in_kind to an employee in determining whether the m ie allowance provided to employees is includible in wages the issue of whether taxpayer can correct its federal employment_tax return to use the periodic rule in the manner described in issue is moot because we have determined that taxpayer’s methodology described in issue above is an improper application of the per_diem revenue_procedure under the facts presented taxpayer reasonably applies section dollar_figure of rev procs and because under taxpayer’s meal tracking system taxpayer has a reasonable belief that an overnight traveler will incur m ie for each day of the overnight traveler’s duty assignment if or fewer meals provided in_kind in a given day during the duty assignment facts taxpayer is in the air transportation industry and employs personnel crew members taxpayer provides employees with an m ie allowance using a flat hourly amount for each hour a crew member is on duty duty time in taxable years date1 and date2 taxpayer paid its crew members an m ie of dollar_figurea hour crew members were employees of taxpayer and are hereinafter referred to as employees the maximum m ie allowance paid to employees for any given travel day during the date1 and date2 taxable years was below the special transportation industry rates described in sec_4 of rev procs and revproc_2009_47 duty time in the air transportation industry is usually defined as the time the employee reports for duty at his or her assigned domicile or home base airport until the time the employee returns to his or her assigned domicile or home base airport and is released from duty to return to his or her residence employees are usually required to report for duty up to a hours before the flight is scheduled to take off and released from duty a half-hour after the flight arrives a flight duty assignment is the time period in which the crew member reports for duty at the airport until the employee is released from duty either at a hotel or returns to his or her residence postn-108990-12 under the union contract with its employees taxpayer provided an m ie allowance to employees if they report to their airport duty station for work for example taxpayer provides an m ie allowance under situations to employees that report for training at the duty location non-travelers to employees that arrive at the duty location for flight duty but return to the duty location in the same day day-travelers and to employees that arrive at the duty location for flight duty and have an overnight stay away from the duty location overnight travelers taxpayer provides its employees with meals during their duty period meals provided in_kind in addition to the m ie allowance for taxable years date1 and date2 taxpayer permitted employees to order up to b meals provided in_kind during each flight duty assignment the employees typically consumed the delivered meals either prior to boarding the plane or during the course of the assigned flights the employees would often eat at restaurants or their hotel at the end of their workday during the date1 taxable_year taxpayer did not track the number of meals provided in_kind to its employees during a duty flight assignment for the purpose of determining whether some portion of the m ie allowance should have been included in the wages of employee sec_1 as a result taxpayer did not determine whether a reduction in the m ie allowance was required or if some portion of the m ie allowance was properly includible in the wages of employees during the date2 taxable_year taxpayer implemented a system designed to identify the number of meals provided in_kind to employees on each day of the travel period as well as the daily m ie allowance paid taxpayer reported as wages the m ie allowances paid to an employee on days in which or more meals were provided in_kind to the employee conversely if an employee received or fewer meals provided in_kind taxpayer did not include the m ie allowance in the wages of the employee because taxpayer had a reasonable belief that the employee incurred an m ie for at least one meal for each day of travel taxpayer’s tracking system relies on section dollar_figure of rev procs and revproc_2010_39 2010_42_irb_459 respectively to determine when the m ie allowance should be included in the wages of its employees taxpayer proposes to correct its date1 federal employment_tax return in order to account for days when employees received or more meals provided in_kind in a day during their duty flight assignment taxpayer proposes to include the m ie allowance in the wages of employees when the employee received or more meals provided in_kind in a day during their duty flight assignment for the date1 taxable_year taxpayer did not maintain records of the actual number of meals provided to employees on any given day during a duty flight assignment for the purpose of determining whether some portion of the m ie allowance should have been included in the wages of the although taxpayer tracked meals provided in-kind to its employees on a daily basis it did not have a system in place for using the data and in fact did not use the data to determine whether any portion of the m ie allowance was taxable to its employees postn-108990-12 employees in order to estimate the number of days in which the m ie allowance should have been treated as wages to employees for date1 taxable_year taxpayer proposes to use the periodic rule in sec_4 of rev procs and in the manner described in the next paragraph the facts presented do not state whether taxpayer filed an amended federal_income_tax return for the date1 taxable_year for date1 taxable_year taxpayer proposes to perform an analysis of each travel period for each employee first taxpayer would determine the number of days for which m ie allowances were paid to employees and the number of meals provided in_kind to the employee for the entire travel period second taxpayer would apply the periodic rule to in-kind meals averaged the number of meals provided to the employee per duty day to determine the average crew meals received per day third taxpayer would then allocate the meals provided in_kind over the number of days in the travel period taxpayer would never allocate more than meals provided in_kind to any single travel day if an employee received an average of meals taxpayer would include the m ie allowance for that day in the employee’s wages law sec_61 of the internal_revenue_code defines gross_income as all income from whatever source derived sec_62 defines adjusted_gross_income as gross_income minus certain deductions sec_62 provides that for purposes of determining adjusted_gross_income an employee may deduct certain business_expenses paid_by the employee in_connection_with_the_performance_of_services as an employee of the employer under a reimbursement or other expense allowance arrangement sec_62 provides that for purposes of sec_62 an arrangement will not be treated as a reimbursement or other expense allowance arrangement if the arrangement does not require the employee to substantiate the expenses covered by the arrangement to the person providing the reimbursement or the arrangement provides the employee the right to retain any amount in excess of the substantiated expenses covered under the arrangement sec_1_62-2 provides that a reimbursement or other expense allowance arrangement satisfies the requirements of sec_62 if it meets the requirements of business connection substantiation and returning amounts in excess of substantiated expenses if an arrangement meets these requirements all amounts paid under the arrangement are treated as paid under an accountable_plan see sec_1_62-2 amounts treated as paid under an accountable_plan are excluded from the employee’s gross_income are not reported as wages or other compensation on the employee’s form_w-2 and are exempt from the withholding and payment of employment_taxes see sec_1_62-2 conversely if the arrangement fails any one of these requirements amounts paid under the arrangement are treated as paid under a nonaccountable_plan postn-108990-12 and are included in the employee’s gross_income must be reported as wages or other compensation on the employee’s form_w-2 and are subject_to_withholding and payment of employment_taxes see sec_1_62-2 and sec_1_62-2 provides that except as provided in sec_1_62-2 and d an arrangement meets the business connection requirement if it provides advances allowances including per_diem allowances allowances only for meals and incidental_expenses and mileage allowances or reimbursements only for business_expenses that are allowable as deductions by part vi subchapter_b chapter of the code and that are paid_or_incurred by the employee in_connection_with_the_performance_of_services as an employee of the employer under sec_1_62-2 if an arrangement provides advances allowances or reimbursements for nondeductible business_expenses eg travel that is not away from home the payor is treated as maintaining two arrangements the portion of the arrangement that provides payments for deductible employee business_expenses is treated as one arrangement that satisfies the business connection requirement the portion of the arrangement that provides for payments for nondeductible employee_expenses is treated as a second arrangement that does not satisfy the business connection requirement and all amounts paid under the second arrangement are treated as paid under a nonaccountable_plan under sec_1_62-2 if a payor arranges to pay an amount to an employee regardless of whether the employee incurs or is reasonably expected to incur business_expenses the arrangement does not satisfy the business connection requirement sec_1_62-2 example illustrates a failure to satisfy the reimbursement requirement of sec_1_62-2 in this example corporation r pays all its salespersons a salary corporation r also pays a travel allowance under an arrangement that otherwise meets the requirements of business connection substantiation and returning amounts in excess of substantiated expenses the allowance is paid to all salespersons including salespersons that corporation r knows or has reason to know do not travel away from their offices on corporation r business and would not be reasonably expected to incur travel_expenses because the allowance is not paid only to those employees who incur or are reasonably expected to incur expenses of the type described in sec_1_62-2 or d the arrangement does not satisfy the reimbursement requirement of sec_1_62-2 thus no part of the allowance corporation r designated as a reimbursement is treated as paid under an accountable_plan rather all payments under the arrangement are treated as paid under a nonaccountable_plan corporation r must report all payments under the arrangement as wages or other compensation on the employees’ forms w-2 and must withhold and pay employment_taxes on the payments when paid with regard to the business connection requirement under sec_1_62-2 an arrangement providing a per_diem_allowance that is computed on a basis similar to that postn-108990-12 used in computing the employee’s wages or other compensation such as the number of hours worked or miles traveled meets the business connection requirement only if on date the per_diem_allowance was identified by the payor either by making a separate payment of by specifically identifying the amount of the per_diem_allowance or a per_diem_allowance computed on that basis was commonly used in the industry in which the employee is employed with regard to the substantiation requirement pursuant to rev procs and the amount of m ie that is deemed substantiated for each calendar day is equal to the lesser_of the per_diem_allowance for that day or the amount computed at the federal m ie rate see sec_3 of rev procs and under these rules employees must continue to actually substantiate the elements of time place and business_purpose relating to the travel_expenses see section dollar_figure of rev procs and for purposes of the return of excess requirement sec_1_62-2 permits the commissioner of internal revenue to prescribe rules under which an arrangement that provides a per_diem_allowance is treated as satisfying the requirement of returning amounts in excess of expenses so long as the allowance is reasonably calculated not to exceed the amount of the employee’s expenses and the employee is required to return any portion that relates to days of travel not substantiated however the portion of the allowance that exceeds the amount deemed substantiated will be treated as paid under a nonaccountable_plan must be reported as wages or other compensation and is subject_to_withholding and payment of employment_taxes see sec_1_62-2 sec_1_62-2 provides that if a payor pays a per_diem_allowance that meets the requirements of sec_1_62-2 the portion if any of the allowance that relates to days of travel substantiated in accordance with sec_1_62-2 and that exceeds the amount of the employee’s expenses deemed substantiated for the travel pursuant to rules prescribed under sec_274 and the relevant regulations is treated as paid under a nonaccountable_plan such amount is wages subject_to_withholding and payment of employment_taxes see sec_1_62-2 see also sec_31_3121_a_-3 sec_31 b - b ii and a -4 b ii sec_1_62-2 provides that if a payor’s reimbursement or other expense allowance arrangement evidences a pattern of abuse of the rules of sec_62 and the regulations thereunder all payments made under the arrangement are treated as made under a nonaccountable_plan thus these payments are included in the employee’s gross_income are reported as wages or other compensation on the employee’s form_w-2 and are subject_to_withholding and payment of employment_taxes see sec_1 c and h if an arrangement satisfies all three requirements of an accountable_plan but an allowance is paid under the arrangement that exceeds the amount that may be deemed substantiated no actual substantiation is provided for the m ie covered by the allowance and the excess allowance is not returned the excess allowance is treated as wages see sec_1_62-2 however if the facts and circumstances evidence a postn-108990-12 pattern of abuse of the rules of sec_62 and the regulations thereunder including the rule to treat excess allowances as wages all payments made under the arrangement are treated as wages see sec_1_62-2 revrul_2006_56 2006_2_cb_874 provides that where an expense allowance arrangement has no mechanism or process to determine when an allowance exceeds the amount that may be deemed substantiated and the arrangement routinely pays allowances in excess of the amount that may be deemed substantiated without requiring actual substantiation of all the expenses or repayment of the excess_amount the failure of the arrangement to treat the excess allowance as wages for employment_tax purposes causes all payments made under the arrangement to be treated as made under a nonaccountable_plan sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business including expenses for travel away from home however under sec_262 a taxpayer may not deduct personal travel or living_expenses sec_274 provides that no deduction shall be allowed under sec_162 or sec_212 for any traveling expense including meals_and_lodging while away from home unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement a the amount of such expense b the time and place of the travel c the business_purpose of the expense or other item and d the business relationship to the taxpayer this section also authorizes the secretary to prescribe that some or all of the substantiation requirements do not apply to an expense that does not exceed a particular amount sec_1_274-5 authorizes the commissioner to prescribe rules under which reimbursement arrangements or per_diem allowances are regarded as equivalent to substantiation by adequate_records or other_sufficient_evidence of the amount of travel_expenses for purposes of sec_1_274-5 and as satisfying the requirements of an adequate_accounting to the employer of the amount of travel_expenses for purposes of sec_1_274-5 rev procs and provide rules for substantiating under sec_274 and sec_1_274-5 the amount of ordinary and necessary business_expenses paid_or_incurred while traveling away from home ie lodging meals and incidental_expenses section dollar_figure of rev procs and defines a per_diem_allowance as a payment under a reimbursement or other expense allowance arrangement that is paid for ordinary and necessary business_expenses incurred or that the payor reasonably anticipates will be incurred by an employee for lodging meal and incidental_expenses for travel away from home performing services as an employee of the employer reasonably calculated not to exceed the amount of the expenses or the postn-108990-12 anticipated expenses and paid at or below the applicable federal per_diem rate a flat rate or stated schedule or in accordance with any other service-specified rate or schedule sec_3 of rev procs and provides that the federal per_diem rate is equal to the sum of the applicable federal lodging expense rate and the applicable federal meal an incidental expense m ie rate for the day and locality of travel sec_3 of rev procs and provides that an allowance may be paid at a flat rate or stated schedule if it is provided on a uniform and objective basis for the expenses described in section dollar_figure of the revenue_procedure and it satisfies the limitations set forth in sec_3 sec_3 further provides that an hourly payment to cover meals and incidental_expenses paid to a pilot or flight attendant who is traveling away from home in_connection_with_the_performance_of_services as an employee is an allowance paid at a flat rate or stated schedule section dollar_figure of rev procs and provides special substantiation rules for the transportation industry sec_4 of rev procs and provides in relevant part that the special rules in section dollar_figure apply to a payor that pays a per_diem_allowance only for m ie for travel away from home to an employee in the transportation industry and computes the amount under section dollar_figure of the revenue_procedure sec_4 provides that an employee is in the transportation industry if the individual’s work a is of the type that directly involves moving people or goods by airplane barge bus ship train or truck and b regularly requires travel away from home which during any single trip away from home usually involves travel to localities with differing federal m ie rates sec_4 provides special federal m ie rates for individuals in the transportation industry sec_4 of rev procs and provides a periodic rule for the transportation industry the periodic rule provides that a payor described in sec_4 a payor that pays an m ie only per_diem_allowance of the revenue_procedure may compute the amount of the employee’s expenses that is deemed substantiated under section dollar_figure the m ie only substantiation method of this revenue_procedure periodically not less frequently than monthly rather than daily by comparing the total per_diem_allowance paid for the period to the sum of the amounts computed either at the federal m ie rate s for the localities of travel or at the special rate described in sec_4 the special transportation rate for the days or partial days the employee is away from home during the period section dollar_figure of rev procs and provides that a payor is not required to reduce the federal per_diem rate or the federal m ie rate for the locality of travel for meals provided in_kind provided the payor has a reasonable belief that the employee incurred or will incur meal and incidental_expenses during each day of travel postn-108990-12 per_diem_allowance under section dollar_figure of revproc_2008_59 or in the instant case a threshold question is whether taxpayer has paid a per_diem_allowance as defined in section dollar_figure of revproc_2008_59 or to its employees in the following situations to non-travelers to day-travelers and to overnight travelers hereinafter these situations will be individually referred to as situation situation and situation section dollar_figure of rev procs and provides in part that a per_diem_allowance requires the travel_expenses to be deductible sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business including expenses for travel away from home however under sec_262 a taxpayer may not deduct personal travel or living_expenses for travel_expenses to be deductible under sec_162 a taxpayer must satisfy the following three conditions the expenses must be ordinary and necessary the expenses must be incurred away from home and the expenses must be incurred in pursuit of a trade_or_business see 326_us_465 the nature of the travel must be such that it is reasonable for the taxpayer to need and to obtain sleep or rest during release time on such trips in order to meet the demands of the job see 389_us_299 see also revrul_75_168 1975_1_cb_58 and revrul_68_663 1968_2_cb_71 in addition a taxpayer's home for purposes of sec_162 is generally considered to be located at the taxpayer's regular or principal if more than one regular place of business or if the taxpayer has no regular or principal_place_of_business then at the taxpayer's regular place of abode in a real and substantial sense see revrul_93_86 1993_2_cb_71 if a taxpayer comes within neither category nor category the taxpayer is considered to be an itinerant whose home is wherever the taxpayer happens to work see revrul_73_529 1973_2_cb_37 and revrul_60_189 1960_1_cb_60 whether or not a taxpayer is away from home is a question of fact that must be answered taking into account all the facts and circumstances for each individual taxpayer see revrul_73_529 however in each of the three situations described above it is likely that the employee’s duty station is the employee’s principal_place_of_business and therefore the employee’s tax_home thus in situation sec_1 non-travelers and day-travelers the employee is likely not away from home and therefore would not incur travel_expenses deductible under sec_162 in situation overnight travelers the employee likely is away from his or her tax_home overnight so the employee may incur travel_expenses deductible under sec_162 if the expenses otherwise meet the requirements of that section we assume that the expenses are ordinary and necessary and that they are incurred in pursuit of a trade_or_business postn-108990-12 in sum the m ie payments that taxpayer made to its employees under situation sec_1 non-travelers and day-travelers are not per_diem allowances as defined under section dollar_figure of revproc_2008_59 or because they are not deductible travel_expenses under sec_162 however the m ie payments made to its employees under situation overnight travelers may be per_diem allowances if they otherwise meet the requirements of sec_162 and the remaining requirements of the definition of per_diem_allowance under section dollar_figure of revproc_2008_59 or whether the per_diem allowances are paid under an accountable_plan the second issue presented is whether the m ie allowances paid to employees during the date1 and date2 taxable years should be considered paid under an accountable_plan as defined in sec_1_62-2 if taxpayer failed to maintain any mechanism or process to track m ie allowances paid to crew members for the date1 taxable_year taxpayer’s per_diem arrangement fails to meet the business connection requirement of an accountable_plan and fails the requirements of revrul_2006_56 we are not specifically addressing whether the arrangement meets the substantiation and return of excess requirements of an accountable_plan taxpayer’s per_diem_allowance arrangement in date1 fails the business connection requirement because it paid amounts regardless of whether employees incurred or were reasonably expected to incur deductible business_expenses such that taxpayer’s arrangement fails the reimbursement requirement of sec_1_62-2 taxpayer paid m ie allowances to all crew members including day-travelers and non- travelers who taxpayer knew or had reason to know did not travel away from home and therefore were not reasonably expected to incur travel_expenses further taxpayer provided its employees with an m ie allowance and also furnished the employees with in-kind meals because taxpayer did not track the number of in-kind meals provided to its employees for the purpose of determining whether some portion of the m ie allowance should have been included in the employees’ wages and did not require actual substantiation of expenses_incurred taxpayer was unable to determine whether deductible business_expenses were incurred by its employees in light of the fact that the employees were permitted up to b in-kind meals per day it was not reasonable for taxpayer to expect that an employee would incur meal expenses on all days an employee reported for duty further in date1 taxpayer had no tracking mechanism to determine whether per_diem allowances paid exceeded the amount that could be deemed substantiated and routinely paid allowances in excess of the deemed substantiated amount because taxpayer did not require actual substantiation of all expenses or repayment of excess amounts and did not include the excess as wages for employment_taxes taxpayer’s per_diem_allowance arrangement did not meet the requirements of revrul_2006_56 the failure to track the excess allowances and the employer’s routine payment of excess allowances that were not treated as wages evidences a pattern of abuse under postn-108990-12 sec_1_62-2 accordingly all payments under the arrangement in date1 should be treated as paid under a nonaccountable_plan for the date2 taxable_year taxpayer’s per_diem arrangement fails to meet the business connection requirement of an accountable_plan we are not specifically addressing whether the arrangement meets the substantiation and return of excess requirements of an accountable_plan in date2 taxpayer’s per_diem_allowance arrangement fails the business connection requirement because it paid amounts regardless of whether employees incurred or were reasonably expected to incur deductible business_expenses such that taxpayer’s arrangement fails the reimbursement requirement of sec_1_62-2 taxpayer paid m ie allowances to all crew members including day-travelers and non- travelers who taxpayer knew or had reason to know did not travel away from home and therefore were not reasonably expected to incur travel_expenses accordingly all payments under the arrangement in date2 should be treated as paid under a nonaccountable_plan the periodic rule in sec_4 of revproc_2008_59 averages the amount of a per_diem_allowance that is deemed substantiated for purposes of analyzing this question it is assumed that the employees are traveling away from home with an overnight stay and are conducting business on behalf of taxpayer the third issue presented is whether the periodic rule in sec_4 of revproc_2008_59 can be used to average the number of meals provided in_kind to an employee in order to determine whether the m ie allowance paid to that employee is includible in wages here taxpayer tracked the total number of meals provided in_kind to employees during the date1 taxable_year but failed to track the number of meals provided in_kind to employees on each day of travel for the purpose of determining whether some portion of the m ie allowance should have been included in the employees’ wages taxpayer proposes to correct their date1 federal employment_tax return in order to use the periodic rule to average the number of meals received by an employee once the average number of meals was determined taxpayer would apply section dollar_figure of revproc_2008_59 to ascertain whether the m ie allowance paid to the employee was required to be included in the employee’s wages taxpayer misinterprets the per_diem revenue_procedure and in particular the periodic rule in sec_4 of revproc_2008_59 because it uses a substantiation provision to determine whether an employee has a reimbursable travel expense under sec_162 if a deduction is claimed for a travel expense taxpayer must first establish that it is otherwise allowable as a deduction under chapter of the code before the provisions of sec_274 become applicable sec_1_274-1 therefore taxpayer postn-108990-12 must establish that the per_diem_allowance paid to employees are deductible expenses under sec_162 before applying sec_274 or sec_4 of revproc_2008_59 the per_diem revenue_procedure is intended to substantiate solely the amount of a per_diem_allowance under sec_274 and sec_1_274-5 see generally sec_1 of revproc_2008_59 sec_274 provides that a travel expense including m ie and lodging while away from home under sec_162 or sec_212 is not deductible unless it satisfies specific substantiation requirements see sec_274 sec_4 and of revproc_2008_59 provide the deemed substantiation methods permitted under the revenue_procedure to substantiate the amount of certain travel_expenses eg m ie for each day of travel the periodic rule in sec_4 of the revenue_procedure permits the employer to compute the amount of m ie incurred by employees in the transportation industry that are deemed substantiated under the revenue_procedure on a basis periodically but not less frequently than monthly rather than daily see sec_4 of revproc_2008_59 thus sections dollar_figure and of revproc_2008_59 are methods of substantiating the amount of travel_expenses under sec_274 and sec_1_274-5 and the provisions of the revenue_procedure should not be viewed as rules that create a reimbursable travel expense see sec_1_274-1 providing that sec_274 is a disallowance provision exclusively and does not make deductible any expense which is disallowed under any other provision of the code taxpayer has failed to establish that all the per_diem allowances paid to its employees were deductible expenses under sec_162 in the date1 taxable_year under section dollar_figure of revproc_2008_59 taxpayer is required to reduce the amount of the per_diem_allowance if it does not reasonably believe that the employee will incur or has incurred m ie see 115_tc_210 employee entitled to deduction only for incidental_expenses when employer has provided the employee with all meals_and_lodging ballas v commissioner tcmemo_2008_18 holding that an employee is not entitled to deduct the full m ie amount under the revenue_procedure if he receives all his meals in_kind in taxable_year date1 taxpayer provided its employees on some days with all their meals for the day in addition to a per_diem_allowance thus taxpayer was required to reduce or treat as taxable wages the per_diem allowances on days that taxpayer provided its employees with all their meals because taxpayer would not have had a reasonable belief that its employees would incur m ie the per_diem revenue_procedure does not deem an expense to be deductible under sec_162 when no reimbursable travel expense has been incurred by an employee see johnson t c pincite as such the periodic rule in sec_4 of revproc_2008_59 cannot be used by taxpayer to average the number of meals provided in_kind to its employees taxpayer must determine whether an employee has a reimbursable travel expense under sec_162 before applying the deemed substantiation methods and accompanying rules of sec_4 postn-108990-12 application of the periodic rule under sec_4 of revproc_2008_59 on a corrected federal employment_tax return the fourth issue presented is whether taxpayer can correct its federal employment_tax return to apply the periodic rule described in sec_4 of revproc_2008_59 in the manner described in issue above to determine whether a travel reimbursement paid to its employees should be includible in that employee’s wages in light of our conclusion in issue that taxpayer cannot use sec_4 of revproc_2008_59 to average the number of meals provided in_kind to employees in order to determine whether a per_diem_allowance paid to employees is includible in wages we will not address the question of whether taxpayer can correct its date1 federal employment_tax return to use the periodic rule in the manner described in issue application of section dollar_figure of rev procs and for purposes of analyzing this question it is assumed that the employees are traveling away from home requiring an overnight stay and are conducting business on behalf of taxpayer the last issue presented is whether taxpayer’s meal tracking system properly applies the meals provided in_kind rule in section dollar_figure of rev procs and taxpayer applied this meal tracking system for the date2 taxable_year and proposes to apply this system for correcting its federal employment_tax return for the date1 taxable_year taxpayer argues to the examination team that it has a reasonable belief that its employees will incur expenses for at least one meal each day if taxpayer’s meal tracking system shows that an employee has received or fewer meals provided in_kind in a given day during the employee’s duty assignment as such if taxpayer’s meal tracking system shows that an employee received or fewer meals in a single travel day the m ie allowance provided to the employee for a day of travel is a not reduced by the amount of the meals provided in_kind and b excluded from the employee’s wages under the facts and circumstances presented taxpayer’s meal tracking system is a reasonable application of section dollar_figure of rev procs and section dollar_figure of rev procs and revproc_2009_47 provides that a payor is not required to reduce the federal per_diem rate or the federal m ie rate for the locality of travel for meals provided in_kind provided the payor has a reasonable belief that the employee incurred or will incur meal and incidental_expenses during each day of travel moreover the meals portion of the federal m ie amount consists of a breakfast lunch and dinner see sec_41 c f_r sec_1_274-5t consequently if taxpayer’s meal tracking system shows that an employee has received or fewer meals provided in_kind in a given day during the employee’s duty assignment we conclude that taxpayer has a reasonable belief that the employee will incur m ie expenses for that day of the employee’s duty assignment that requires an overnight stay therefore based on the facts and circumstances presented taxpayer’s postn-108990-12 meal tracking system is a reasonable application of section dollar_figure of rev procs and however section dollar_figure of rev procs and is a facts_and_circumstances_test and other factors should be considered in evaluating whether a payor’s meal tracking system is reasonable such as how the system accounts for meals provided in_kind on partial days of travel or during duty periods with varying lengths case development hazards and other consideration ------------------------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- -------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- no opinion is expressed or implied as to whether the per_diem allowances paid_by taxpayer to its employees has otherwise satisfied the substantiation requirements of sec_274 the issues presented focus exclusively on the interpretation of the deemed substantiation rules under the per_diem revenue_procedure moreover no opinion is expressed or implied as to the application of sec_274 postn-108990-12 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
